               Case 3:18-cv-05751-BHS Document 13 Filed 11/23/18 Page 1 of 10


 1
                                                                                          Judge Settle
 2

 3

 4

 5

 6

 7

 8                                  IN THE UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF WASHINGTON
 9                                              AT TACOMA
10
     STEAKHOUSE SEATTLE, LLC and JAMES                        CASE NO. C18-5751-RHS
11   NATIONS,
                                                              ANSWER
12                                      Plaintiffs,
13                  v.
14   UNITED STATES,
15                                      Defendant.
16

17           Defendant United States of America, by its attorneys, Annette L. Hayes, United States

18 Attorney, and Brian C. Kipnis, Assistant United States Attorney, for the Western District of

19 Washington, answer the complaint filed herein by Plaintiffs Steakhouse Seattle, LLC and James

20 Nations, as follows:

21           In response to the numbered paragraphs of the complaint, Defendant admits, denies, or

22 otherwise avers as follows:

23           1.1.        With respect to the allegations in Paragraph 1.1, Defendant admits that Steakhouse

24 Seattle, LLC and James Nations are the named Plaintiffs in this lawsuit and that they have filed a

25 complaint against the United States. The remaining allegations require no response.

26           1.2.        The allegations in Paragraph 1.2 consist of Plaintiffs’ request for judicial review of

27 the Food and Nutrition Service’s (“FNS’s”) Final Agency Decision and therefore require no

28 response.

                                                                                                 UNITED STATES ATTORNEY
     ANSWER - 1                                                                               5220 UNITED STATES COURTHOUSE
                                                                                                       700 Stewart Street
     (Case No. C18-5751-BHS)                                                                   Seattle, Washington 98101-1271
                                                                                                        (206)-553-7970
               Case 3:18-cv-05751-BHS Document 13 Filed 11/23/18 Page 2 of 10


 1           2.1.    Defendant lacks information or knowledge sufficient to form a belief as to the truth or

 2 falsity of the allegations in Paragraph 2.1 and, on that basis, denies all such allegations.

 3           2.2.    The allegations in Paragraph 2.2 consist of a legal conclusion and require no

 4 response. Defendant lacks information or knowledge sufficient to form a belief as to the truth or

 5 falsity of the remaining allegations in Paragraph 2.2 and, on that basis, denies all such allegations.

 6           2.3.    Defendant lacks information or knowledge sufficient to form a belief as to the truth or

 7 falsity of the allegations in Paragraph 2.3 and, on that basis, denies all such allegations.

 8           2.4.    Defendant admits the allegations in Paragraph 2.4.

 9           2.5.    Defendant admits the allegations in Paragraph 2.5.

10           2.6.    Defendant admits the allegations in Paragraph 2.6.

11           2.7.    With respect to the allegations in the first sentence of Paragraph 2.7, Defendant

12 admits that the Supplemental Nutrition Assistance Program (“SNAP”) was formerly known as the

13 food stamp program. Except as expressly admitted, Defendant denies each and every allegation

14 contained in paragraph 2.7 of the complaint.

15           2.8.    Defendant admits paragraph 2.8 of the complaint to the extent the allegation is

16 consistent with the fundamental purpose of 7 U.S.C. § 2011, and denies the allegation to the extent it

17 is inconsistent with the fundamental purpose of 7 U.S.C. § 2011.

18           2.9.    Defendant admits the allegations in Paragraph 2.9.

19           3.1.    Paragraph 3.1 of the complaint does not allege litigative facts but instead contains

20 only a conclusion of law as to subject matter jurisdiction, as to which no response is required. To

21 the extent a response is required, Defendant denies the allegation.

22           3.2.    Paragraph 3.2 of the complaint does not allege litigative facts but instead contains

23 only a conclusion of law as to the availability of declaratory and other relief, as to which no response

24 is required. To the extent a response is required, Defendant denies the allegation.

25           3.3.    Defendant admits that the United States District Court for the Western District of

26 Washington is a proper venue for the claim asserted by Plaintiffs in their complaint. Except as

27 expressly admitted, Defendant denies each and every allegation contained in paragraph 3.3 of the

28 complaint.

                                                                                             UNITED STATES ATTORNEY
     ANSWER - 2                                                                           5220 UNITED STATES COURTHOUSE
                                                                                                   700 Stewart Street
     (Case No. C18-5751-BHS)                                                               Seattle, Washington 98101-1271
                                                                                                    (206)-553-7970
               Case 3:18-cv-05751-BHS Document 13 Filed 11/23/18 Page 3 of 10


 1           3.4.    Paragraph 3.4 of the complaint does not allege litigative facts but instead contains

 2 only a conclusion of law as to exhaustion of administrative remedies, as to which no response is

 3 required. To the extent a response is required, Defendant denies the allegation.

 4           4.1.    Defendant lacks information or knowledge sufficient to form a belief as to the truth or

 5 falsity of the allegations in Paragraph 4.1 and, on that basis, denies all such allegations.

 6           4.2.    Defendant lacks information or knowledge sufficient to form a belief as to the truth or

 7 falsity of the allegations in Paragraph 4.2 and, on that basis, denies all such allegations.

 8           4.3.    Defendant lacks information or knowledge sufficient to form a belief as to the truth or

 9 falsity of the allegations in Paragraph 4.3 and, on that basis, denies all such allegations.

10           4.4.     Defendant denies the allegations in the first sentence of Paragraph 4.4. Defendant

11 admits the allegations in the second sentence of Paragraph 4.4.

12           4.5.    With respect to the allegations in Paragraph 4.5, Defendant admits that Steakhouse

13 Seattle was an authorized as a SNAP Delivery Route from October 28, 2010, until January 25, 2018.

14 Defendant denies the remaining allegations in Paragraph 4.5.

15           4.6.    Defendant admits the allegations in Paragraph 4.6.

16           4.7.    Defendant admits the allegation to the extent that it is consistent with what is

17 contained in the August 28, 2013 Charge Letter, and denies the allegation to the extent that it is

18 inconsistent with what is contained in the August 28, 2013 Charge Letter.

19           4.8.    Defendant admits the allegation to the extent that it is consistent with what is

20 contained in the August 28, 2013 Charge Letter, and denies the allegation to the extent that it is

21 inconsistent with what is contained in the August 28, 2013 Charge Letter.

22           4.9.    With respect to the allegations in Paragraph 4.9, Defendant admits that FNS issued

23 the August 28, 2013 Charge Letter more than 17 months after March 22, 2012.

24           4.10    With respect to the allegations in Paragraph 4.10, Defendant admits that Steakhouse

25 Seattle submitted a request under the Freedom of Information Act (“FOIA”) on September 4, 2013.

26 Defendant lacks information or knowledge sufficient to form a belief as to the truth or falsity of

27 Plaintiffs’ allegations regarding why they filed the request and, on that basis, denies the allegations.

28 Insofar as the remaining allegations in Paragraph 4.10 purport to characterize and/or describe the

                                                                                              UNITED STATES ATTORNEY
     ANSWER - 3                                                                            5220 UNITED STATES COURTHOUSE
                                                                                                    700 Stewart Street
     (Case No. C18-5751-BHS)                                                                Seattle, Washington 98101-1271
                                                                                                     (206)-553-7970
               Case 3:18-cv-05751-BHS Document 13 Filed 11/23/18 Page 4 of 10


 1 content of the FOIA request, Defendant admits the allegations to the extent that they are consistent

 2 with what is contained in the FOIA request, and denies the allegations to the extent that they are

 3 inconsistent with what is contained in the FOIA request.

 4           4.11.   Defendant admits the allegation to the extent that it is consistent with FNS policy, and

 5 denies the allegation to the extent that it is inconsistent with FNS policy.

 6           4.12.   With respect to the allegations in Paragraph 4.12, Defendant admits that proceedings

 7 related to the Charge Letter were held in abeyance from September 4, 2013, until January 25, 2018.

 8 Except as expressly admitted, Defendant denies each and every allegation of Paragraph 4.12.

 9           4.13    Defendant admits the allegations in Paragraph 4.13.

10           4.14.   Defendant admits the allegations in Paragraph 4.14 to the extent that they are

11 consistent with Plaintiff Steakhouse Seattle’s response to the August 28, 2013 Charge Letter and

12 supporting documentation, and denies the allegations to the extent that they are inconsistent with the

13 August 28, 2013 Charge Letter and supporting documentation.

14           4.15.   Defendant admits that FNS Section Chief Jocelyn Keh issued a letter to Plaintiff

15 Steakhouse Seattle on January 24, 2018. The remaining allegations in Paragraph 4.15 purport to

16 characterize and/or describe the content of that letter. Defendant admits the remaining allegations in

17 Paragraph 4.15 to the extent that they are consistent with FNS Section Chief Jocelyn Keh’s letter

18 issued to Plaintiff Steakhouse Seattle on January 24, 2018, and denies the allegations to the extent

19 that they are inconsistent with FNS Section Chief Jocelyn Keh’s letter issued to Plaintiff Steakhouse

20 Seattle on January 24, 2018.

21           4.16.   Defendant admits the allegations in Paragraph 4.16 to the extent that they are

22 consistent with FNS Section Chief Jocelyn Keh’s letter issued to Plaintiff Steakhouse Seattle on

23 January 24, 2018, and denies the allegations to the extent that they are inconsistent with FNS Section

24 Chief Jocelyn Keh’s letter issued to Plaintiff Steakhouse Seattle on January 24, 2018.

25           4.17.   With respect to the allegations in Paragraph 4.17, Defendant admits that Steakhouse

26 Seattle’s attorney, Stewart Fried, submitted a letter to Shanta Swezy dated February 1, 2018, and that

27 Ms. Swezy is the Chief of FNS’s Administrative Review Branch. Except as expressly admitted,

28 Defendant denies each and every allegation of Paragraph 4.17.

                                                                                            UNITED STATES ATTORNEY
     ANSWER - 4                                                                          5220 UNITED STATES COURTHOUSE
                                                                                                  700 Stewart Street
     (Case No. C18-5751-BHS)                                                              Seattle, Washington 98101-1271
                                                                                                   (206)-553-7970
               Case 3:18-cv-05751-BHS Document 13 Filed 11/23/18 Page 5 of 10


 1           4.18.   Defendant denies the allegations in Paragraph 4.18.

 2           4.19.   Defendant admits the allegations in Paragraph 4.19 to the extent that they are

 3 consistent with 7 C.F.R. § 271.2, and denies the allegations to the extent that they are inconsistent

 4 with 7 C.F.R. § 271.2.

 5           4.20.   Defendant admits the allegations in Paragraph 4.20 to the extent that they are

 6 consistent with 7 C.F.R. § 278.6(e)(1), and denies the allegations to the extent that they are

 7 inconsistent with 7 C.F.R. § 278.6(e)(1).

 8           4.21.   Defendant admits the allegations in Paragraph 4.21 to the extent that they are

 9 consistent with 7 C.F.R. § 278.1(b)(3), and denies the allegations to the extent that they are

10 inconsistent with 7 C.F.R. § 278.1(b)(3).

11           4.22.   Defendant denies the allegations in Paragraph 4.22.

12           4.23.   With respect to the allegations in Paragraph 4.23, Defendant admits that FNS places

13 owners of retail food stores that are permanently disqualified from SNAP on the General Services

14 Administration’s System for Award Management. Except as expressly admitted, Defendant denies

15 each and every allegation of Paragraph 4.23.

16           4.24.   Defendant denies the allegations in Paragraph 4.24.

17           4.25.   Defendant denies the allegations in Paragraph 4.25.

18           4.26.   Defendant admits the allegations in Paragraph 4.26.

19           4.27.   Defendant admits the allegations in Paragraph 4.27 to the extent that they are

20 consistent with the Final Agency Decision, and denies the allegations to the extent that they are

21 inconsistent with the Final Agency Decision.

22           4.28.   Defendant admits the allegations in Paragraph 4.28.

23           4.29.   Defendant admits the allegations in Paragraph 4.29, and the first sentence of

24 footnote 1 to the extent that they are consistent with the Final Agency Decision, and denies the

25 allegations to the extent that they are inconsistent with the Final Agency Decision. Defendant lacks

26 information or knowledge sufficient to form a belief as to the truth or falsity of the allegations in the

27 second sentence of footnote 1 and, on that basis, denies them.

28           4.30.    Defendant admits the allegations in Paragraph 4.30.

                                                                                            UNITED STATES ATTORNEY
     ANSWER - 5                                                                          5220 UNITED STATES COURTHOUSE
                                                                                                  700 Stewart Street
     (Case No. C18-5751-BHS)                                                              Seattle, Washington 98101-1271
                                                                                                   (206)-553-7970
               Case 3:18-cv-05751-BHS Document 13 Filed 11/23/18 Page 6 of 10


 1           4.31.   Defendant admits the allegations in Paragraph 4.31 to the extent that they are

 2 consistent with the Final Agency Decision, and denies the allegations to the extent that they are

 3 inconsistent with the Final Agency Decision.

 4           4.32.   Defendant admits the allegations in Paragraph 4.32 to the extent that they are

 5 consistent with the Final Agency Decision, and denies the allegations to the extent that they are

 6 inconsistent with the Final Agency Decision.

 7           4.33.   Defendant denies the allegations in Paragraph 4.33.

 8           4.34.   Defendant admits the allegations in Paragraph 4.34 to the extent that they are

 9 consistent with the Final Agency Decision, and denies the allegations to the extent that they are

10 inconsistent with the Final Agency Decision.

11           4.35.   With respect to the allegations in Paragraph 4.35, Defendant admits that on March 22,

12 2012, Brandon English sold a case of steak to a person who he believed to be a SNAP beneficiary in

13 the parking lot of a Target store located in Tacoma, Washington and that Mr. English accepted

14 $250.01 in SNAP benefits from the individual. Except as expressly admitted, Defendant denies each

15 and every allegation of Paragraph 4.35.

16           4.36.   Defendant denies the allegations in Paragraph 4.36.

17           4.37.   Defendant admits the allegations in Paragraph 4.37.

18           4.38.   Defendant admits the allegations in Paragraph 4.38.

19           4.39.   Defendant denies the allegations in Paragraph 4.39.

20           4.40.   Defendant denies the allegations in Paragraph 4.40.

21           4.41.   Defendant denies the allegations in Paragraph 4.41.

22           4.42.   Defendant denies the allegations in Paragraph 4.42.

23           4.43.   Defendant denies the allegations in Paragraph 4.43.

24           4.44.   Defendant denies the allegations in Paragraph 4.44.

25           4.45.   Defendant denies the allegations in Paragraph 4.45.

26           4.46.   Defendant admits the allegations in Paragraph 4.46 to the extent that they are

27 consistent with Seattle Steakhouse’s policies, and denies the allegations to the extent that they are

28 inconsistent with Seattle Steakhouse’s policies.

                                                                                            UNITED STATES ATTORNEY
     ANSWER - 6                                                                          5220 UNITED STATES COURTHOUSE
                                                                                                  700 Stewart Street
     (Case No. C18-5751-BHS)                                                              Seattle, Washington 98101-1271
                                                                                                   (206)-553-7970
               Case 3:18-cv-05751-BHS Document 13 Filed 11/23/18 Page 7 of 10


 1           4.47.   Defendant denies the allegations in Paragraph 4.47.

 2           4.48.   Defendant denies the allegations in Paragraph 4.48.

 3           4.49.   Defendant denies the allegations in Paragraph 4.49.

 4           4.50.   Defendant denies the allegations in Paragraph 4.50.

 5           5.1.    By this reference, Defendant hereby incorporates each of its responses to all

 6 preceding paragraphs.

 7           5.2.    Defendant denies the allegations in Paragraph 5.2.

 8           5.3.    Defendant denies the allegations in Paragraph 5.3.

 9           5.4.    Defendant denies the allegations in Paragraph 5.4.

10           5.5.    Defendant denies the allegations in Paragraph 5.5.

11           5.6.    Defendant denies the allegations in Paragraph 5.6.

12           5.7.    Defendant denies the allegations in Paragraph 5.7.

13           5.8.    Defendant denies the allegations in Paragraph 5.8.

14           5.9.    Defendant denies the allegations in Paragraph 5.9.

15           5.10.   Defendant denies the allegations in Paragraph 5.10.

16           5.11.   Defendant denies the allegations in Paragraph 5.11.

17           5.12.   Defendant denies the allegations in Paragraph 5.12.

18           5.13.   Defendant denies the allegations in Paragraph 5.13.

19           5.14.   Defendant denies the allegations in Paragraph 5.14.

20           5.15.   Defendant denies the allegations in Paragraph 5.15.

21           5.16.   Defendant denies the allegations in Paragraph 5.16.

22           5.17.   Defendant denies the allegations in Paragraph 5.17.

23           5.18.   Defendant denies the allegations in Paragraph 5.18.

24           5.19.   Defendant denies the allegations in Paragraph 5.19.

25           5.20.   Defendant denies the allegations in Paragraph 5.20.

26           5.21.   Defendant denies the allegations in Paragraph 5.21.

27           5.22.   Defendant denies the allegations in Paragraph 5.22.

28           5.23.   Defendant denies the allegations in Paragraph 5.23.

                                                                                            UNITED STATES ATTORNEY
     ANSWER - 7                                                                          5220 UNITED STATES COURTHOUSE
                                                                                                  700 Stewart Street
     (Case No. C18-5751-BHS)                                                              Seattle, Washington 98101-1271
                                                                                                   (206)-553-7970
               Case 3:18-cv-05751-BHS Document 13 Filed 11/23/18 Page 8 of 10


 1           5.24.   Defendant denies the allegations in Paragraph 5.24.

 2           5.25.   Defendant denies the allegations in Paragraph 5.25.

 3           5.26.   Defendant denies the allegations in Paragraph 5.26.

 4           5.27.   Defendant denies the allegations in Paragraph 5.27.

 5           5.28.   Defendant denies the allegations in Paragraph 5.28.

 6           5.29    Defendant denies the allegations in Paragraph 5.29.

 7           5.30    Defendant denies the allegations in Paragraph 5.30.

 8           5.31    Defendant denies the allegations in Paragraph 5.31.

 9           5.32    Defendant denies the allegations in Paragraph 5.32.

10           5.33    Defendant denies the allegations in Paragraph 5.33.

11           5.34    Defendant denies the allegations in Paragraph 5.34.

12           5.35    Defendant denies the allegations in Paragraph 5.35.

13           5.36    The allegations in Paragraph 5.36 consist of Plaintiffs’ request for de novo review of

14 the Final Agency Decision, which requires no response. To the extent that a response is required,

15 Defendant denies that Plaintiffs are entitled to de novo review of Defendant’s final agency action.

16           5.37    The remaining allegations (Paragraph 5.37(a)-(f)) consist of Plaintiffs’ prayer for

17 relief, which requires no response. To the extent that a response is required, Defendant denies that

18 Plaintiffs are entitled to the relief requested in Paragraph 5.37, or any relief.

19           WHEREFORE Defendant United States of America prays for judgment as follows:

20           1.      For an order dismissing Plaintiffs’ complaint in its entirety with prejudice;
21           2.      For an award of Defendant’s costs and disbursements incurred in this action;
22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

                                                                                             UNITED STATES ATTORNEY
     ANSWER - 8                                                                           5220 UNITED STATES COURTHOUSE
                                                                                                   700 Stewart Street
     (Case No. C18-5751-BHS)                                                               Seattle, Washington 98101-1271
                                                                                                    (206)-553-7970
               Case 3:18-cv-05751-BHS Document 13 Filed 11/23/18 Page 9 of 10


 1           3.      For such other and further relief as the Court may deem just and proper.
 2
             DATED this 23rd day of November, 2018.
 3

 4                                         Respectfully submitted,
 5                                         ANNETTE L. HAYES
                                           United States Attorney
 6

 7
                                           s/ Brian C. Kipnis
 8                                         BRIAN C. KIPNIS
                                           Assistant United States Attorney
 9                                         Office of the United States Attorney
                                           5220 United States Courthouse
10                                         700 Stewart Street
                                           Seattle, Washington 98101-1271
11                                         Phone: 206-553-7970
                                           E-mail: brian.kipnis@usdoj.gov
12
                                           Attorneys for Defendant United States of America
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                           UNITED STATES ATTORNEY
     ANSWER - 9                                                                         5220 UNITED STATES COURTHOUSE
                                                                                                 700 Stewart Street
     (Case No. C18-5751-BHS)                                                             Seattle, Washington 98101-1271
                                                                                                  (206)-553-7970
              Case 3:18-cv-05751-BHS Document 13 Filed 11/23/18 Page 10 of 10


 1                                      CERTIFICATE OF SERVICE
 2           The undersigned hereby certifies that she is an employee in the Office of the United States
 3
     Attorney for the Western District of Washington and is a person of such age and discretion as to be
 4
     competent to serve papers;
 5
             It is further certified that on November 23, 2018, I electronically filed the foregoing
 6

 7 document with the Clerk of the Court using the CM/ECF system, which will send notification of

 8 such filing to the following CM/ECF participant(s):

 9           Derrick Anthony De Vera       ddevera@schwabe.com
10
             Stewart D. Fried     sfried@ofwlaw.com
11
             Virginia Rosalie Nicholson vnicholson@schwabe.com
12
             I further certify that on November 23, 2018, I mailed the foregoing document by United
13
     States Postal Service to the following non-CM/ECF participant(s)/CM/ECF participant(s), addressed
14

15 as follows:

16           -0-
17           DATED this 23rd day of November, 2018.
18
                                                    s/ Crissy Leininger
19                                                 CRISSY LEININGER
                                                   Paralegal Specialist
20                                                 United States Attorney’s Office
                                                   700 Stewart Street, Suite 5220
21                                                 Seattle, Washington 98101-1271
                                                   Phone: 206-553-7970
22
                                                   E-mail: christine.leininger@usdoj.gov
23

24

25

26

27

28

                                                                                             UNITED STATES ATTORNEY
     ANSWER - 10                                                                          5220 UNITED STATES COURTHOUSE
                                                                                                   700 Stewart Street
     (Case No. C18-5751-BHS)                                                               Seattle, Washington 98101-1271
                                                                                                    (206)-553-7970
